NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FREDERICK T. BREWSTER,                          No. 12-35490

                Plaintiff-Appellant,            D.C. No. 3:11-cv-05597-RBL

 v.
                                                MEMORANDUM*
WACHOVIA MORTGAGE, FSB; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Frederick T. Brewster appeals pro se from the district court’s summary

judgment in his action alleging federal and state law foreclosure-related claims.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Edwards v.

Wells Fargo & Co., 606 F.3d 555, 557 (9th Cir. 2010). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Brewster’s claim

under the Fair Debt Collection Practices Act (“FDCPA”) because Brewster failed

to raise a genuine dispute of material fact as to whether Wells Fargo is a “debt

collector.” See 15 U.S.C. § 1692a(6) (defining “debt collector” under FDCPA as

one who “regularly collects or attempts to collect, directly or indirectly, debts

owed or due or asserted to be owed or due another”); Rowe v. Educ. Credit Mgmt.

Corp., 559 F.3d 1028, 1031 (9th Cir. 2009) (“[A] creditor is not a debt collector

under the FDCPA.” (citation and internal quotation marks omitted)).

      The district court properly granted summary judgment on Brewster’s Real

Estate Settlement Procedures Act claim because Brewster failed to raise a genuine

dispute of material fact as to whether Wells Fargo provided an inadequate written

response to Brewster’s inquiry as to the current owner of his mortgage loan. See

12 U.S.C. § 2605(e) (identifying service-related inquires that require a loan

servicer to respond).

      The district court properly granted summary judgment on Brewster’s quiet

title claim because Brewster failed to raise a genuine dispute of material fact as to

whether he had defaulted on his mortgage. See Walker v. Quality Loan Srv. Corp.,

308 P.3d 716, 728 (Wash. Ct. App. 2013) (“A plaintiff in an action to quiet title

must prevail, if he prevails at all, on the strength of his own title” (citation and

quotation marks omitted)).


                                            2                                     12-35490
      The district court did not abuse its discretion by denying Brewster’s motion

to file a surreply because Brewster did not identify in his motion any basis for

granting leave to file a surreply. See Preminger v. Peake, 552 F.3d 757, 769 n.11

(9th Cir. 2008) (court reviews for abuse of discretion a district court’s decisions

concerning its management of litigation). To the extent Brewster’s motion to file a

surreply is construed as a Fed. R. Civ. P. 56(d) motion for additional discovery,

such motion fails because Brewster failed to demonstrate that the discovery

requested would have precluded summary judgment. See Getz v. Boeing Co., 654
F.3d 852, 867-68 (9th Cir. 2011) (setting forth standard of review and explaining

that a plaintiff must show that the discovery sought would have precluded

summary judgment).

      The district court did not abuse its discretion in denying Brewster’s motion

to alter or amend the judgment because Brewster failed to demonstrate any

grounds for such relief. See Dixon v. Wallowa County, 336 F.3d 1013, 1022 (9th

Cir. 2003) (setting forth standard of review and outlining requirements for granting

relief under Fed. R. Civ. P. 59(e)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                          3                                       12-35490